DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Simicevic et al. (Patent No.: US 9,581,691).  Simicevic teaches an object detection system for a shovel comprising a bucket for detecting buried objects.  Specifically, a determined presence and type of object maybe be determined based on reflections detected by the detector on the bucket and can also be used to determine the distance of the object from the bucket.  
Regarding claims 1 and 9, Simicevic taken either individually or in combination with other prior art fails to teach or render obvious a shovel comprising: a boom state detector configured to detect a state of the boom; an arm state detector configured to detect a state of the arm; an end attachment state detector configured to detect a state of the end attachment; and a hardware processor configured to obtain information on a position of the end attachment based on respective outputs of the boom state detector, the arm state detector, and the end attachment state detector, correlate the information on the position of the end attachment with information on a position of an underground object obtained based on an output of an underground object detector and calculate a distance between the end attachment and the underground object, and control the shovel such that the distance is prevented from falling below a predetermined value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663